Title: To Thomas Jefferson from Peter J. Bergius, 3 May 1787
From: Bergius, Peter J.
To: Jefferson, Thomas



Monsieur
Stockholm ce 3 de mai, 1787.

J’ai l’honneur de Vous presenter ma sincere reconnoissance pour Votre bonté avec le diplome de l’illustre Societé litteraire de l’Amerique.
C’est un bonheur pour moi d’être favorablement connu d’un corps si respectable. Je tacherai à mon tour de me faire digne de ce souvenir flateur. Mr. Sparrman, professeur de l’histoire naturelle à Stockholm, et membre de notre Academie des sciences, Vous presentera cette lettre, et en même tems, temoignera le devouëment  respectuëux avec lequel j’ai l’honneur d’être Monsieur votre tres humble et tres obeïssant Serviteur,

P: J: Bergius


Je me prend la liberté de joindre ici un memoire, que j’ai adressé à Votre Societé litteraire illustre.

